DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8, 10-18, 20-23, 25, and 26 allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 8, the prior art of record fails to disclose singly or in combination or render obvious A media device, comprising: 
a communication system interface that receives appointment information from an electronic device via a communication system that communicatively couples the electronic device to the media device, wherein the appointment information is defined by a time period for a scheduled appointment for a user;
a media content stream interface configured to receive a broadcasting media content stream; 
a digital video recorder (DVR) that is configured to record a plurality of media content events that are received in the broadcasting media content stream; and 
a processor system that: 
compares the time period for the scheduled appointment with a plurality of media content event presentation times;
automatically identifies a plurality of media content events having presentation times at least partially overlapping the time period for the scheduled appointment; 
automatically identifies a first media content event to be recorded during the time period of the scheduled appointment from the plurality of identified media content events based on a priority associated with each one of the plurality of media content events, 
wherein the plurality of media content events have been identified based on at least one of a user's favorites list, a learning process, a media content event recommendation list, and a related or similar media content event, and 2 153577426.1Application No. 16/653,405Attorney Docket No.: 120299-8050.US01 Non-Final Office Action dated August 20, 2021 
wherein the first media content event has a priority that is higher than others of the plurality of media content events;
automatically records the first media content event in the DVR; 
automatically modifies presentation of an electronic program guide (EPG) to indicate the time period of the scheduled appointment using a scheduled appointment region that overlays media content event information of the presented modified EPG, wherein the scheduled appointment region presented on the modified EPG indicates at least a start time of the scheduled appointment and an end time of the scheduled appointment; 
automatically modifies presentation of the EPG to indicate an adjustment to the end time of the scheduled appointment using an end time adjustment region that overlays the media content event information, 
automatically modifies presentation of the EPG to indicate a time period of a second scheduled appointment for a second user using a second appointment region that overlays the media content event information, wherein the second appointment region has a different appearance than the scheduled appointment region.
Russ et al. (US 7516470), and further in view of Su (US 20130104170), Bumgardner et al. (US 20080273856), Andersson Reimer et al. (US 20130187957), and Dutta et al. (US 20140365107) are the closest prior art relating to the applicant’s claimed invention.  

Russ teaches a home network communications application of a DHCT communicates with a local device via a home network, receiving relevant data such as calendar transmitted from a local device, wherein the calendar listings have characteristics that are represented by the corresponding time entries, a communications interface for receiving video, audio, and other data from the headend, PVR application to store video streams in storage device, recording the electronic television program selected by the user from the electronic television program list, customizing how the EPG is displayed, wherein a calendar has been customized to be displayed on the EPG, and presents calendar entries in their respective time slots.  
However, Russ does not explicitly teach comparing the time period for the scheduled appointment with media content event presentation times, automatically identifying a plurality of media content having presentation times at least partially overlapping the time period for the scheduled appointment, automatically identifying a 

Su teaches comparing and determining whether a first time period of the program selected by the user conflicts with a second time period of the scheduled event.  However, Su does not explicitly teach automatically identifying a media content event to be recorded during the time period of the scheduled appointment based on a priority associated with each one of the plurality of media content events, identified based on at least one of user’s favorites list, a learning process, a media content event recommendation list, and a related or similar media content event, wherein the media content event has a higher priority than others, using a scheduled appointment region that overlays media content information of the modified EPG, automatically modifying 

Bumgardner teaches recording priority of a program may be referring to a recording priority ranking list that ranks all or substantially all program to be recorded, and features related to program listing may include setting program and/or channel as a favorite.  However, Bumgardner does not explicitly teach using a scheduled appointment region that overlays media content information of the modified EPG, automatically modifying presentation of the EPG to indicate an adjustment to the end time of the scheduled appointment using an end time adjustment region that overlays the media content event information, or automatically modifying presentation of the EPG to indicate a time period of a second scheduled appointment for a second user using a second appointment region that overlays the media content event information, wherein the second region has a different appearance than the scheduled appointment region.

Andersson Reimer teaches data from a second data source may be overlaid on the data from the first data source such that the graphical user interface correlates the data from the first and second sources to provide contextual data.  However, Andersson Reimer does not explicitly teach automatically modifying presentation of the EPG to 

Dutta teaches an appointment item, wherein the travel time item can block other appointments on the calendar or it can be shown to collide with appointment and travel time items that overlap with it.  However, Dutta does not explicitly teach automatically modifying presentation of the EPG to indicate a time period of a second scheduled appointment for a second user using a second appointment region that overlays the media content event information, wherein the second region has a different appearance than the scheduled appointment region.

With respect to claim 15, the prior art of record fails to disclose singly or in combination or render obvious A media device, comprising: 
a communication system interface that receives appointment information from an electronic device via a communication system that communicatively couples the electronic device to the media device, wherein the appointment information is defined by a time period for a scheduled appointment for a user; 
a media content stream interface configured to receive a broadcasting media content stream; 
a digital video recorder (DVR) that is configured to record a plurality of media content events that are received in the broadcasting media content stream; and 
a processor system that: compares the time period for the scheduled appointment with a plurality of media content event presentation times; 
automatically identifies a plurality of media content events having presentation times at least partially overlapping the time period for the scheduled appointment; 
automatically identifies a first media content event to be recorded during the time period of the scheduled appointment from the plurality of identified media content events based on a priority associated with each one of the plurality of media content events, wherein the first media content event has a priority that is higher than others of the plurality of media content events; 
automatically records the first media content event in the DVR; 5 153577426.1Application No. 16/653,405Attorney Docket No.: 120299-8050.US01 Non-Final Office Action dated August 20, 2021 
automatically modifies presentation of an electronic program guide (EPG) to indicate the time period of the scheduled appointment using a scheduled appointment region that overlays media content event information of the presented modified EPG, wherein the scheduled appointment region presented on the modified EPG indicates at least a start time of the scheduled appointment and an end time of the scheduled appointment; and 
automatically modifies presentation of the EPG to indicate an adjustment to the end time of the scheduled appointment using an end time adjustment region that overlays the media content event information; and 
automatically modifies presentation of the EPG to indicate a time period of a second scheduled appointment for a second user using a second appointment region that overlays the media content event information, wherein the second appointment region has a different appearance than the scheduled appointment region.
Russ et al. (US 7516470), and further in view of Su (US 20130104170), Bumgardner et al. (US 20080273856), Andersson Reimer et al. (US 20130187957), and Dutta et al. (US 20140365107) are the closest prior art relating to the applicant’s claimed invention.  

Russ teaches a home network communications application of a DHCT communicates with a local device via a home network, receiving relevant data such as calendar transmitted from a local device, wherein the calendar listings have characteristics that are represented by the corresponding time entries, a communications interface for receiving video, audio, and other data from the headend, PVR application to store video streams in storage device, recording the electronic television program selected by the user from the electronic television program list, customizing how the EPG is displayed, wherein a calendar has been customized to be displayed on the EPG, and presents calendar entries in their respective time slots.  
However, Russ does not explicitly teach comparing the time period for the scheduled appointment with media content event presentation times, automatically identifying a plurality of media content having presentation times at least partially overlapping the time period for the scheduled appointment, automatically identifying a 

Su teaches comparing and determining whether a first time period of the program selected by the user conflicts with a second time period of the scheduled event.  However, Su does not explicitly teach automatically identifying a media content event to be recorded during the time period of the scheduled appointment based on a priority associated with each one of the plurality of media content events, identified based on at least one of user’s favorites list, a learning process, a media content event recommendation list, and a related or similar media content event, wherein the media content event has a higher priority than others, using a scheduled appointment region that overlays media content information of the modified EPG, automatically modifying 

Bumgardner teaches recording priority of a program may be referring to a recording priority ranking list that ranks all or substantially all program to be recorded, and features related to program listing may include setting program and/or channel as a favorite.  However, Bumgardner does not explicitly teach using a scheduled appointment region that overlays media content information of the modified EPG, automatically modifying presentation of the EPG to indicate an adjustment to the end time of the scheduled appointment using an end time adjustment region that overlays the media content event information, or automatically modifying presentation of the EPG to indicate a time period of a second scheduled appointment for a second user using a second appointment region that overlays the media content event information, wherein the second region has a different appearance than the scheduled appointment region.

Andersson Reimer teaches data from a second data source may be overlaid on the data from the first data source such that the graphical user interface correlates the data from the first and second sources to provide contextual data.  However, Andersson Reimer does not explicitly teach automatically modifying presentation of the EPG to 

Dutta teaches an appointment item, wherein the travel time item can block other appointments on the calendar or it can be shown to collide with appointment and travel time items that overlap with it.  However, Dutta does not explicitly teach automatically modifying presentation of the EPG to indicate a time period of a second scheduled appointment for a second user using a second appointment region that overlays the media content event information, wherein the second region has a different appearance than the scheduled appointment region.

With respect to claim 20, the prior art of record fails to disclose singly or in combination or render obvious A method, comprising: 
receiving appointment information at a media device from an electronic device, wherein the appointment information identifies a time period for a scheduled appointment for a user; 
comparing the time period for the scheduled appointment with a plurality of media content event presentation times; 
automatically identifying a plurality of media content events having presentation times at least partially overlapping the time period for the scheduled appointment;
automatically identifying a first media content event to be recorded during the time period of the scheduled appointment from the plurality of identified media content events based on a priority associated with each one of the plurality of media content events, 
wherein the plurality of media content events have been identified based on at least one of a user's favorites list, a learning process, a media content event recommendation list, and a related or similar media content event, and 
wherein the first media content event has a priority that is higher than others of the plurality of media content events; 
automatically recording the first media content event in a digital video recorder (DVR) of the media device; 
automatically modifying presentation of an electronic program guide (EPG) to indicate the time period of the scheduled appointment using a scheduled appointment region that overlays media content event information of the presented modified EPG, wherein the scheduled appointment region presented on the modified EPG indicates at least a start time of the 7 153577426.1Application No. 16/653,405Attorney Docket No.: 120299-8050.US01 Non-Final Office Action dated August 20, 2021 scheduled appointment and an end time of the scheduled appointment; 
automatically modifying presentation of the EPG to indicate an adjustment to the end time of the scheduled appointment using an end time adjustment region that overlays the media content event information; and 
automatically modifies presentation of the EPG to indicate a time period of a second scheduled appointment for a second user using a second appointment region that overlays the media content event information, wherein the second appointment region has a different appearance than the scheduled appointment region.
Russ et al. (US 7516470), and further in view of Su (US 20130104170), Bumgardner et al. (US 20080273856), Andersson Reimer et al. (US 20130187957), and Dutta et al. (US 20140365107) are the closest prior art relating to the applicant’s claimed invention.  

Russ teaches a home network communications application of a DHCT communicates with a local device via a home network, receiving relevant data such as calendar transmitted from a local device, wherein the calendar listings have characteristics that are represented by the corresponding time entries, a communications interface for receiving video, audio, and other data from the headend, PVR application to store video streams in storage device, recording the electronic television program selected by the user from the electronic television program list, customizing how the EPG is displayed, wherein a calendar has been customized to be displayed on the EPG, and presents calendar entries in their respective time slots.  
However, Russ does not explicitly teach comparing the time period for the scheduled appointment with media content event presentation times, automatically identifying a plurality of media content having presentation times at least partially overlapping the time period for the scheduled appointment, automatically identifying a 

Su teaches comparing and determining whether a first time period of the program selected by the user conflicts with a second time period of the scheduled event.  However, Su does not explicitly teach automatically identifying a media content event to be recorded during the time period of the scheduled appointment based on a priority associated with each one of the plurality of media content events, identified based on at least one of user’s favorites list, a learning process, a media content event recommendation list, and a related or similar media content event, wherein the media content event has a higher priority than others, using a scheduled appointment region that overlays media content information of the modified EPG, automatically modifying 

Bumgardner teaches recording priority of a program may be referring to a recording priority ranking list that ranks all or substantially all program to be recorded, and features related to program listing may include setting program and/or channel as a favorite.  However, Bumgardner does not explicitly teach using a scheduled appointment region that overlays media content information of the modified EPG, automatically modifying presentation of the EPG to indicate an adjustment to the end time of the scheduled appointment using an end time adjustment region that overlays the media content event information, or automatically modifying presentation of the EPG to indicate a time period of a second scheduled appointment for a second user using a second appointment region that overlays the media content event information, wherein the second region has a different appearance than the scheduled appointment region.

Andersson Reimer teaches data from a second data source may be overlaid on the data from the first data source such that the graphical user interface correlates the data from the first and second sources to provide contextual data.  However, Andersson Reimer does not explicitly teach automatically modifying presentation of the EPG to 

Dutta teaches an appointment item, wherein the travel time item can block other appointments on the calendar or it can be shown to collide with appointment and travel time items that overlap with it.  However, Dutta does not explicitly teach automatically modifying presentation of the EPG to indicate a time period of a second scheduled appointment for a second user using a second appointment region that overlays the media content event information, wherein the second region has a different appearance than the scheduled appointment region.

Claims 10-14, 16-18, and 21-26 are allowable as dependent from the allowable claims 8, 15, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426

/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426